DETAILED ACTION
This action is in response to applicant’s amendment received on 02/11/2022. Amended claims 9 and 13-15 are acknowledged. Claims 1-15 and 21 are pending. Claims 16-20 are cancelled. Claims 1-8 and 12 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear what “additional instructions” is referring to. 
For the purpose of this examination, the claim has been interpreted to mean:
--a three-way valve included in the engine coolant circuit; and wherein the controller is further configured with non-transitory computer readable instructions for adjusting a position of the three-way valve to a second position such that the coolant bypasses the thermal storage device.--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dixler et al. (US 2014/0158340, herein “Dixler”) in view of Al-Hallah et al. (US 2014/0079978, herein, “Al-Hallaj”).
Regarding claim 9, Dixler discloses: 
a thermal battery system (10) (fig. 1) comprising:
a thermal storage device (330) including a first phase change material (320) (fig. 1) [par. 0031, lines 1-5];
a coolant valve (230) [par. 0042, lines 1-5] adjustable between a first position and a second position to selectively couple the thermal storage device (330) to a coolant loop (322) (figs 1 and 8) and regulate an amount of a coolant circulating through the thermal storage device (330) [par. 0042, lines 6-10 and par. 0044, lines 18-20];
a temperature sensor (170, 180) for estimating a temperature of the thermal storage device (330) [par. 0045, lines 4-8]; and
a controller (250) with non-transitory computer readable instructions for:
estimating the temperature of the thermal storage device (330) when coolant within the device (330) has stopped for more than a threshold duration [par. 0045, lines 4-6] (it is noted, Dixler uses a controller -250- to, based on the temperature of coolant from sensor -170-, to start coolant flow, which implies that the coolant within the device -330- has stopped for more than the first threshold temperature duration, see par. 0044, lines 13-16); and 
determining a state of charge of the thermal storage device based on the estimated temperature and one or more chemical properties of the phase change material (320) [par. 0044, lines 13-20, par. 0045, lines 13-18] (it is noted, Dixler uses a controller -250- to, based on the temperature of coolant from sensors -170, 180-, determine if the phase change material has reached a solid state and is ready to store latent heat, which implies that the controller -250-compares the temperature read by sensors -170,180- with a property of the phase change material that indicates its solidifying temperature).
Dixler does not disclose: 
the thermal storage device including a second phase change material having a second, different phase change temperature than the first change material, and
the coolant valve coupling the thermal storage device to an engine coolant circuit.
The use of energy storage systems including two different phase change materials (e.g., each having a different phase change temperature) to improve efficiency of thermal energy removal, as compared to energy storage systems including only one phase change material, is known in the art. Al-Hallaj, for instance, also directed to a thermal management system of a thermal storage device (fig. 1) comprising cells (12) to form a battery module (10), teaches the energy storage system including two different phase change materials (16 and 30) comprising two different melting points for the purpose of improving efficiency of thermal energy removal [par. 0013, lines 1-4], as compared to a similar thermal management system of a thermal storage device comprising cells to form a battery module and including only one phase change material [par. 0011] (it is noted, Hallaj’s energy storage system is an improvement over the system of the reference of par. 0011 comprising only one phase change material).
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dixler the concept of having a thermal storage device comprising two phase change materials with different melting points taught by Al-Hallaj, in order to improve efficiency of thermal energy removal.
Although Dixler clearly discloses the coolant valve (230) coupling the thermal storage device (330) to a coolant loop (322) (figs 1 and 8), Dixler does not specifically disclose the coolant loop (322) being an engine coolant loop. However, Dixler’s thermal battery system (10) is directed to vehicles [par. 0021, lines 1-3] and Dixler alludes to the possibility of connecting the coolant passages (350) of the thermal battery system (10) to other components needed to circulate coolant and dissipate heat (fig. 8) [par. 0042, lines 1-4]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to connect the thermal battery system (10) of Dixler, through the coolant valve (230), to other components of the vehicle, such as the engine coolant loop, as suggested by Dixler. It should be appreciated that such implementation, although relatively complex and time consuming, would nevertheless be a routine undertaking of design for those of ordinary skill having the benefit of Dixler’s disclosure.
Regarding claim 14, Dixler discloses: 
the controller (250) being further configured with instructions stored in memory for: 
in response to a request for an estimate of the state of charge of the thermal storage device, 
stopping coolant flow through the thermal storage device (330) for a duration [par. 0044, lines 7-11] (it is noted, the fact that the controller -250- may sense when the first temperature sensor has reached a second threshold temperature, comprises an amount of time); 
resuming coolant flow after waiting the duration [par. 0044, lines 11-13], and 
estimating the state of charge of the thermal storage device (330) based on a temperature of the coolant as it exits the thermal storage device (330) via output from the temperature sensor (180), the temperature sensor (180) positioned near a coolant outlet of the device (330) (figs. 1 and 9) [par. 0045, lines 4-8 and 13-18] (it is noted, as applies to claim 9, above, Dixler uses the controller -250- to, based on the temperature of coolant from sensors -170, 180-, determine if the phase change material has reached a solid state and is ready to store latent heat).
Regarding claim 15, the combination of  Dixler and Al-Hallaj discloses: 
the duration being an amount of time for coolant included within the thermal storage device (Dixler, 330) and internal components of the thermal storage device (Dixler, 330) including the phase change materials (Al-Hallaj), to reach thermal equilibrium [Dixler, par. 0044, lines 5-11], and where the duration is calculated based on a most recent coolant temperature measurement and a most recent state of charge estimate of the thermal storage device (Dixler, 330) [Dixler, par. 0044, lines 18-20 and 7-13] (it is noted, after a duration, which is calculated by the controller -250- when the phase change material is no longer able to store latent heat, the controller -250- start coolant flow).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dixler and Al-Hallaj, as applies to claims 9 and 14, above, and further in view of Minta et al. (US 2011/0297346, herein “Minta”).
Regarding claim 10, the combination of Dixler and Al-Hallaj does not disclose: 
wherein the first and second phase change materials are combined together in a mixture.
Minta, also directed to thermal heat exchange systems comprising a thermal storage device (110) including a first phase change material having a first phase change temperature and a second phase change material having a second, different phase change temperature [par. 0041, lines 14-17], teaches that the phase change materials may be a mixture of phase change materials as an obvious variation of a series of phase change materials stacked sequentially based on a phase transition temperature of the materials [par. 0041, lines 9-13] as is the case of Al-Hallaj, for the purpose of allowing the phase transition temperature to be tuned based on the composition of the mixture [par. 0044, lines 13-14] optimizing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Dixler and Al-Hallaj the teachings of Minta to have the first and second phase change materials being combined together in a mixture, in order to allow the phase transition temperature to be tuned based on the composition of the mixture, optimizing heat transfer.
Regarding claim 11, the combination of Dixler, Al-Hallaj and Minta does not disclose: 
wherein the mixture comprises more of one of the phase change materials than the other.
However, Minta teaches the phase transition temperature of the phase change materials to be tuned based on the composition of the mixture [par. 0044, lines 9-14] and Al-Hallaj teaches that the structures (20, 32) containing the first phase change material (16) and the second phase change materials (30) can be the same or different [par. 0035, lines 3-5] and that it would have been obvious to one of skill in the art to provide or have various and alternative sizes, shapes, amounts and configurations of the structures containing the phase change materials, and therefore, the amount of phase change material with respect to each other, according to the user’s needs [par. 0035, lines 7-12].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dixler and Al-Hallaj, as applies to claims 9 and 14, above, and further in view of Gu et al. (US 2017/0145980, herein “Gu”).
Regarding claim 21, Dixler discloses:
a bypass valve [par. 0042, lines 5-6] included in the engine coolant circuit (322) (as applies to claim 9, above), but does not disclose:
the controller being further configured with non-transitory computer readable instructions for adjusting a position of the three-way valve to a second position such that the coolant bypasses the thermal storage device.

However, it is old and known in the art of thermal systems comprising thermal storage devices and engine coolant circuits to incorporate valves within the coolant circuit of the system to bypass the thermal storage device when the temperatures of the thermal storage device and the coolant reach threshold values in which, for instance, the thermal storage device can no longer heat the coolant. Gu, also directed to a thermal system (fig. 2) comprising a thermal storage device (600, 700) including a first phase change material [par. 0133], an engine coolant circuit (210 plus 220 plus 230 plus 240), a temperature sensor (920) for estimating the temperature of the thermal storage device (600, 700), and a controller (800) teaches a three-way valve (500) included in the engine coolant circuit (at 220/240) (fig. 2), wherein the controller (800) is configured to adjust a position (where only pipe -240- opens) of the three-way valve (500) to a second position (where only pipe -220- opens) such that the coolant bypasses the thermal storage device (600, 700) [par. 0074, 0075] for the purpose of optimizing performance of the thermal system by directing the coolant to absorb heat from the thermal storage device only when the temperature of the thermal storage device is greater than the temperature of the coolant. 
It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Dixler the teachings of Gu regarding the concept of optimizing performance of the thermal system by having Dixler’s controller adjusting Dixler’s bypass valve so the coolant bypasses the thermal storage device if the thermal storage device can no heat the coolant during a determined period of time based on the temperatures measured by the temperature sensors.

Allowable Subject Matter
Claim 13 is allowable.

Response to Arguments
The objections to the drawings and to claims 9-11 and 13-15, and the rejection of claims 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 02/11/2022 have been fully considered but they do not apply to the new grounds of rejection. Although the combination of references is the same, the broad language of the claims allows for a broad interpretation of reference Dixler. Please refer to the rejections, above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763